Case 2:18-cv-00535-MSD-RJK Document 4 Filed 01/28/19 Page 1 of 8 PageID# 32

                                                                                   FILED
                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA                       JAN 2 8 2019
                                           Norfolk Division
                                                                             CLERK, US DISTRICT COURT
                                                                                   NORFOLK. VA

STATE OF COMMONWEALTH
OF VIRGINIA,

                        Plaintiff,

        V.                                                               ACTION NO.2:18cv535


FEDERAL DEMOCRATIC REPUBLIC
OF ETHIOPIA,

                       Defendants.


                                        DISMISSAL ORDER


                               1.    In Forma Pauperis ("IFP"') Issues


        On October 5, 2018, the Court received an "Application to Proceed in District Court

Without Prepaying Fees or Costs (Short Form)" ("Short Form IFP Application"), along with a

proposed Notice of Removal, and a proposed document titled, "Notice of Petition; and, Verified

Petition for Warrant of Removal" ("Petition").         Short Form IFP AppL, ECF No. 1. The

documents appeared to be submitted by an individual named Daniel Maurice Allen, without the

assistance of counsel {i.e., on a pro se basis).

       On November 9, 2018, the Court issued an Order in which it explained that after

reviewing the documents submitted, "the Court is left with several questions that must be

addressed before this action can proceed." Order at 1, ECF No. 2. First, the Court explained




       ' As set forth herein, the documents received by the Court contain lengthy and confusing
descriptions ofthe intended parties. The case caption ofthis Dismissal Order includes a truncated
version of the party names.
Case 2:18-cv-00535-MSD-RJK Document 4 Filed 01/28/19 Page 2 of 8 PageID# 33



that it was "unclear .. . who [was] seeking authorization to proceed IFP in this action."^ Id.
Next, the Court stated that "[i]t appears that the intent behind this action is to remove a number

of state court actions to this Court." Id. at 2.    The state court cases involved "traffic-related

violations allegedly committed by Daniel Maurice Allen." Id. at 2-3 (citing the proposed

Notice of Removal and Portsmouth General District Court Case Nos. GT18005280-00,

GT18005281-00, GTl8005282-00, GT18005283-00, GT18005284-00, GTl8005285-00). The

Court explained:

              To the extent Daniel Maurice Allen seeks to remove actions filed
              against him in state court to this Court, Daniel Maurice Allen
              would be proceeding as the Defendant, and he must first either
              (i) submit the requisite filing fees or (ii) request authorization, on
              his own behalf, to proceed IFP.

Id. at 3. The Court further explained that (i) the Short Form IFP Application did "not adequately

identify the party who [was] requesting IFP status," and (ii) even assuming Daniel Maurice Allen

was the party requesting IFP status, the Short Form IFP Application did not provide "sufficient




       ^ The Court noted that the Short Form IFP Application identified the "Plaintiff' as
"Federal Democratic Republic ofEthiopia Abroad the Federation c/o Daniel-M:Allen Executive,"
the "Applicant" as "Executive: Daniel-M: Allen," and the "Defendant" as "Portsmouth City
Commonwealth of Virginia." Order at I-2,ECF No.2(citing Short Form IFP Appl. at I-2). The
proposed Notice ofRemoval identified the "Plaintiff'as"STATE OF COMMONWEALTH OF
VIRGINIA MUNICIPALFOREGIN GOVERNMENT, The United States INC. and all its
municipal franchises, all incorporated entities (called legal fictions), C-Crops S Corps, LLCs,
Trust, Foundations ad infinitum. Is in chapter 7 Liquidation since 2015." Id. at 2 (citing the
proposed Notice of Removal without correcting errors). The "Defendant" was identified as
"Federal democratic republic of Ethiopia, abroad 'the federation' Harare Governor Ethiopia
Orthodox Tewahedo Church, Officer Daniel - M; Allen /Assistance Legalcounsel/Ethiopian
Law and order 621/2009, James Clinton Belcher, Head of State United states of America,
Unincorpotated/ Anna Maria Riezinger, Fiduciary two High contracting parties in the United
States of America.../Ethiopia." Id (citing the proposed Notice of Removal without correcting
errors). The proposed Petition also included the "STATE OF OREGON (INC.)" and "JOHN
MICHEAL SMITH (INC.)" as named "Plaintiffs" in this action. Id. (citing the proposed
Petition).
                                                2
 Case 2:18-cv-00535-MSD-RJK Document 4 Filed 01/28/19 Page 3 of 8 PageID# 34



detail to allow the Court to determine whether Daniel Maurice Allen [was] entitled to IFP status."

Id. As a result, the Court denied the Short Form IFP Application, and stated:

               If this action is to be considered by the Court, the party seeking to
               initiate this action is DIRECTED to either (i) remit the $350.00
               filing fee and $50.00 administrative fee, or (ii) complete the
               attached Application to Proceed in District Court Without
               Prepaying Fees or Costs (Long Form), and include therein a clear
               explanation as to the name ofthe party requesting IFP status.

Id.


       On December 7, 2018, the Court received an "Application to Proceed in District Court

Without Prepaying Fees or Costs (Long Form)" ("Long Form IFP Application") from Daniel

Maurice Allen. Long Form IFP Appl., ECF No. 3. The Long Form IFP Application identifies

the "Plaintiff as "Exc - Officer Daniel-Maurice: Allen c/o The Federal Democratic Republic of

Ethiopia Abroad Federation." Id. at 1. Although the Long Form IFP Application does not

resolve all of the Court's previously raised questions regarding party identification, it appears to

the Court that Daniel Maurice Allen is the party who seeks authorization to proceed IFP in this

action. Id. at 7 (stating that "therefor[e] I request Authorization, on my own behalf to proceed

IFP," and noting that the "IFP Application is included for the sufficient detail to allow the Court

to determine whether Daniel-Maurice: Allen is entitled IFP status"). Based on a review of the

Long Form IFP Application, the Court is satisfied that Daniel Maurice Allen qualifies for IFP

status. Accordingly, the Long Form IFP Application, ECF No. 3, is GRANTED,and the Clerk

is DIRECTED to file the Notice of Removal and Petition. However, for the reasons set forth

below, this action is DISMISSED without prejudice.

                                       II.   Removal Issues


       As noted above, the Court explained in its November 9,2018 Order that "[i]t appears that

the intent behind this action is to remove a number of state court actions to this Court."   Order
                                                 3
Case 2:18-cv-00535-MSD-RJK Document 4 Filed 01/28/19 Page 4 of 8 PageID# 35



at 2, ECF No. 2. The Notice of Removal specifically refers to six state court cases from the

Portsmouth    General     District   Court (Case    Nos. GTl8005280-00, GTl8005281-00,

GTl8005282-00, GTl8005283-00, GTl8005284-00, and GTl8005285-00) that involve

traffic-related violations allegedly committed by Daniel Maurice Allen. Id. at 2-3; see also

Notice Removal at 1; Petition at 1. Statements made by Daniel Maurice Allen in his Long

Form IFP Application confirm this intent. Long Form IFP Appl. at 7 (confirming that "[t]he

intent behind this action is to remove a number of state court actions to this court," and noting

that the state court actions "involve traffic-related violations allegedly committed by Exc.

Daniel-Maurice:Allen").

       Based on a review of publicly available information, it is clear to the Court that the

Portsmouth General District Court resolved all of the cases referenced above before Daniel

Maurice Allen initiated this action.      See Virginia Court Case Information website at

http.7/www.courts.state.va.us/caseinfo/home.html. Following a trial in the Portsmouth General

District Court on June 28, 2018, Daniel Maurice Allen was found guilty of three charges -

driving without a license (Case No. GTl8005280-00), speeding(Case No. GTl8005283-00), and

improper display of plates (Case No. GTl8005285-00)- and found not guilty of three charges -

obstructing justice/resisting arrest (Case No. GTl8005281-00), failing to obtain registration/

title (Case No. GTl8005282-00), and operating an uninsured motor vehicle (Case

No. GTl8005284-00). Id.

       Courts have explained that "[f]undamental to the right of removal is the requirement that

there be a case to remove." Colo, ex rel. Brown v. Dist. Dir., No. 01-D-1625, 2002 U.S. Dist.

LEXIS 15884, at *2(D. Colo. July 12, 2002)(citing MHM Sponsors Co. v. Permanent Mission

of Pak. to United Nations, 672 F. Supp. 752, 753 (S.D.N.Y. 1987)) (dismissing a pro se

                                               4
Case 2:18-cv-00535-MSD-RJK Document 4 Filed 01/28/19 Page 5 of 8 PageID# 36



plaintiffs removed case because it was based on a state court action that was dismissed prior to

its removal); see also 28 U.S.C. § 1443. "There is generally no jurisdiction to remove a closed

case because no case or controversy exists when a case is closed." Colo, ex rel. Brown, 2002

U.S. Dist. LEXIS 15884, at *2; see also Reeves v. Wells Fargo Bank, N.A., No.

EP-15-CV-300-KC, 2015 U.S. Dist. LEXIS 143859, at *4-5 (W.D. Tex. Oct. 22, 2015)(noting

that "a defendant may not attempt to remove a state court case once it has been closed"). Rule

12(h)(3) of the Federal Rules of Civil Procedure explains that "[i]f the court determines at any

time that it lacks subject-matter jurisdiction, the court must dismiss the action." Fed. R. Civ. P.

12(h)(3); see also Mosley v. Wells Fargo Bank, N.A., 802 F. Supp. 2d 695,698 (E.D. Va. 2011);

Whitaker v. Evans, No. 2:06cv582, 2007 U.S. Dist. LEXIS 6903, at *7-8 (E.D. Va. Jan. 30,

2007). Because the Portsmouth General District Court resolved Case Nos. GTl8005280-00,

GTl8005281-00, GTl8005282-00, GTl8005283-00, GTl8005284-00, and GT18005285-00

before Daniel Maurice Allen initiated this action, the Court lacks subject matter jurisdiction over

these cases, and they cannot be removed to this Court.

       The Court notes that Daniel Maurice Allen appealed his guilty convictions in Case Nos.

GTl8005280-00, GTl8005283-00, and GTl8005285-00 to the Portsmouth Circuit Court. See

Virginia Court Case Information website at http://www.courts.state.va.us/caseinfo/home.html.

The three appeals were dismissed following a trial in the Portsmouth Circuit Court on December

7, 2018. Id.    The Notice of Removal and Petition filed in this action make no mention of the

three appeals to the Portsmouth Circuit Court, and only refer to the six cases from the

Portsmouth General District Court that were resolved prior to the initiation of this action, and

over which this Court lacks jurisdiction. However,to the extent Daniel Maurice Allen intended

to remove the Portsmouth Circuit Court cases to this Court, the Court finds that such removal

                                                5
 Case 2:18-cv-00535-MSD-RJK Document 4 Filed 01/28/19 Page 6 of 8 PageID# 37



would also be improper. The Notice of Removal and Petition are difficult to decipher;

however, they appear to seek removal pursuant to 28 U.S.C. §§ 1442,^ 1443, and 1446. Notice

Removal at 1-2; Petition at 2-3. Section 1442 authorizes the removal of:

                 A civil action or criminal prosecution that is commenced in a State
                 court and that is against or directed to any ofthe following ...

                (1) The United States or any agency thereof or any officer (or
                any person acting under that officer) of the United States or of any
                agency thereof, in an official or individual capacity, for or relating
                to any act under color of such office or on account of any right,
                title or authority claimed under any Act of Congress for the
                apprehension or punishment of criminals or the collection of the
                 revenue.



                (2) A property holder whose title is derived from any such
                officer, where such action or prosecution affects the validity of any
                 law ofthe United States.

                (3) Any officer of the courts ofthe United States, for or relating
                to any act under color of office or in the performance of his duties.

                (4) Any officer of either House of Congress, for or relating to
                any act in the discharge of his official duty under an order of such
                 House.

28 U.S.C. § 1442(a). Section 1442 also authorizes the removal of a "personal action" filed in

state court "by an alien against any citizen of a State who is, or at the time the alleged action

accrued was, a civil officer of the United States and is a nonresident of such State wherein

jurisdiction is obtained by the State court by personal service of process." 28 U.S.C. § 1442(b).

Section 1442 does not apply to the facts at hand.




          ^ The Court notes that the Notice of Removal refers to "28 U.S. Code § 1422 - Federal
officers or agencies sued or [p]rosecuted." Notice Removal at 1. It is clear to the Court that the
reference to"§ 1422"is an error because(i) no such statute exists, and (ii)the section ofthe United
States Code that provides for the removal ofcases involving "[f]ederal officers or agencies sued or
prosecuted" is 28 U.S.C. § 1442. 28 U.S.C. § 1422. The Petition corrects this error. Petition
at 2-3.
                                                 6
Case 2:18-cv-00535-MSD-RJK Document 4 Filed 01/28/19 Page 7 of 8 PageID# 38



         Section 1443 authorizes the removal of a state court civil action or criminal prosecution

under certain limited circumstances. For a criminal prosecution to be properly removed under

§ 1443, it must be established that (i) the state court criminal prosecution involves a civil rights

law involving racial equality, and (ii) the party has been "denied or cannot enforce" the specified

federal rights "in the courts of[the] State." 28 U.S.C. § 1443; see also Delavigne v. Delavigne,

530 F.2d 598,600 (4th Cir. 1976); Johnson v. Mississippi, 421 U.S. 213, 219(1975); Magnum v.

Child Abuse Prevention ^455        358 F. Supp. 2d 492, 496 (D.S.C. 2005). Here, the Notice of

Removal and Petition do not establish these requirements.

         Section 1446 provides the procedural requirements necessary for the removal of civil

actions. 28 U.S.C. § 1446. Because the state court cases at issue in this action are not civil

actions, § 1446 is inapplicable.

         For the reasons set forth above, the Court finds that it lacks subject matter jurisdiction

over Case Nos. GT18005280-00, GTl8005281-00, GTl8005282-00, GTl8005283-00,

GTl8005284-00, and GTl8005285-00 because the Portsmouth General District Court resolved

these cases prior to the initiation of this action. As such, these cases cannot be removed to this

Court.    To the extent Daniel Maurice Allen intended to remove the three Portsmouth Circuit

Court cases (in which he appealed his convictions in the Portsmouth General District Court) to

this Court, the Court finds no statutory basis for such removal. Accordingly, this action is

hereby DISMISSED.

                                         III.   Conclusion

         For the reasons set forth above, the Long Form IFP Application, ECF No. 3, is

GRANTED,the Clerk is DIRECTED to file the Notice of Removal and Petition, and this action

is hereby DISMISSED.

                                                 7
Case 2:18-cv-00535-MSD-RJK Document 4 Filed 01/28/19 Page 8 of 8 PageID# 39



         Daniel Maurice Allen may appeal this Dismissal Order by forwarding a written notice of

appeal to the Clerk of the United States District Court, Norfolk Division, 600 Granby Street,

Norfolk, Virginia 23510. The written notice must be received by the Clerk within thirty days

from the date of the entry of this Dismissal Order.

         The Clerk is DIRECTED to send a copy of this Dismissal Order to Daniel Maurice

Allen at 929 Portsmouth Blvd., Portsmouth, Virginia 23704, and the Portsmouth General District

Court.


         IT IS SO ORDERED.


                                                                      IM
                                                                Mark S. Davis
                                                  CHIEF UNITED STATES DISTRICT JUDGE


Norfolk, Virgima

January QJj         ,2019
